


Exhibit 10.3


PROGRESS SOFTWARE CORPORATION
1997 STOCK INCENTIVE PLAN


(Amended and Restated 22 March 2007)
Section 1.  
GENERAL PURPOSE OF THE PLAN; DEFINITIONS.  

The name of the plan is the Progress Software Corporation 1997 Stock Incentive
Plan (the “Plan”). The purpose of the Plan is to encourage and enable the
officers, employees and directors of, and other persons providing services to,
Progress Software Corporation (the “Company”) and its Subsidiaries upon whose
judgment, initiative and efforts the Company largely depends for the successful
conduct of its business, to acquire a proprietary interest in the Company. It is
anticipated that providing such persons with a direct stake in the Company’s
welfare will assure a closer identification of their interests with those of the
Company, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Exchange Act of 1934, as amended.
“Administrator” means either the Board or the Committee.
“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Conditioned Stock Awards, Unrestricted Stock Awards, Deferred Stock
Awards, Performance Share Awards, Stock Appreciation Rights and Dividend
Equivalent Rights.
“Board” means the Board of Directors of the Company.
“Cause” means (i) any material breach by the participant of any agreement to
which the participant and the Company are both parties, (ii) any act or omission
to act by the participant which may have a material and adverse effect on the
Company’s business or on the participant’s ability to perform services for the
Company, including, without limitation, the commission of any crime (other than
ordinary traffic violations), or (iii) any material misconduct or material
neglect of duties by the participant in connection with the business or affairs
of the Company or any affiliate of the Company.
“Change of Control” shall have the meaning set forth in Section 18.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
“Conditioned Stock Award” means an Award granted pursuant to Section 6.
“Committee” means a committee consisting of two Outside Directors.
“Deferred Stock Award” means an Award granted pursuant to Section 8.
“Disability” means disability as set forth in Section 22(e)(3) of the Code.
“Dividend Equivalent Right” means an Award granted pursuant to Section 11.
“Effective Date” means the date on which the Plan is approved by shareholders as
set forth in Section 20.
“Eligible Persons” shall have the meaning set forth in Section 4.
“Fair Market Value” on any given date means the closing price per share of the
Stock on such date as reported by NASDAQ, or, if there are no market quotations
on NASDAQ on such date, the closing price per share of the Stock on the last
date preceding such date for which market quotations are available. If the Stock
is not quoted on NASDAQ, the fair market value of the Stock shall be as
determined by the Committee.
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.


“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.




--------------------------------------------------------------------------------




“Normal Retirement” means retirement from active employment with the Company and
its Subsidiaries in accordance with the retirement policies of the Company and
its Subsidiaries then in effect.
“Outside Director” means any director who (i) is not an employee of the Company
or of any “affiliated group,” as such term is defined in Section 1504(a) of the
Code, which includes the Company (an “Affiliate”), (ii) is not a former employee
of the Company or any Affiliate who is receiving compensation for prior services
(other than benefits under a tax-qualified retirement plan) during the Company’s
or any Affiliate’s taxable year, (iii) has not been an officer of the Company or
any Affiliate and (iv) does not receive remuneration from the Company or any
Affiliate, either directly or indirectly, in any capacity other than as a
director.
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
“Performance Share Award” means an Award granted pursuant to Section 9.
“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation in which the outstanding shares of Stock
are converted into or exchanged for securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Stock of the Company to an unrelated person or entity.
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
“Stock” means the Common Stock, $.01 par value per share, of the Company,
subject to adjustments pursuant to Section 3.
“Stock Appreciation Right” means an Award granted pursuant to Section 10.
“Subsidiary” means a subsidiary as set forth in Section 424 of the Code.
“Unrestricted Stock Award” means Awards granted pursuant to Section 7.
 
 
Section 2.  
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT PARTICIPANTS AND
DETERMINE AWARDS.  

(a) Administration of Plan.  The Plan shall be administered by the
Administrator. In the event the Administrator is the Committee rather than the
Board, it is the intention of the Company that the Committee shall consist of
“disinterested persons” within the meaning of Section 162(m) of the Code, but
the authority and validity of any act taken or not taken by the Committee shall
not be affected if any person serving on the Committee is not a disinterested
person. Except as specifically reserved to the Board under the terms of the Plan
or when the Board is serving as Administrator, the Committee shall have full and
final authority to operate, manage and administer the Plan on behalf of the
Company. Action by the Committee shall require the affirmative vote of a
majority of all members thereof.
(b) Powers of Administrator.  The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
(i) to select the officers and other employees of, members of the Board of and
other persons providing services to, the Company and its Subsidiaries to whom
Awards may from time to time be granted;
(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Conditioned Stock,
Unrestricted Stock, Deferred Stock, Performance Shares, Stock Appreciation
Rights, and Dividend Equivalent Rights, or any combination of the foregoing,
granted to any one or more participants;
(iii) to determine the number of shares to be covered by any Award;
(iv) to determine and modify the terms and conditions, including restrictions,
not inconsistent with the terms of the Plan, of any Award, which terms and
conditions may differ among individual Awards and participants, and to approve
the form of written instruments evidencing the Awards;
(v) to accelerate the exercisability or vesting of all or any portion of any
Award with the exception of a Conditioned Stock Award;
(vi) subject to the provisions of Section 5(a)(ii), to extend the period in
which any outstanding Stock Option or Stock Appreciation Right may be exercised;
(vii) to reduce the per-share exercise price of any outstanding Stock Option or
Stock Appreciation Right awarded to any employee of the Company, including any
officer or director of the Company (but not to less than 100% of Fair Market




--------------------------------------------------------------------------------




Value on the date the reduction is made) provided, however, that such reduction
shall be effective only if approved by the shareholders of the Company;
(viii) to determine whether, to what extent, and under what circumstances Stock
and other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the participant and whether and to what
extent the Company shall pay or credit amounts equal to interest (at rates
determined by the Administrator) or dividends or deemed dividends on such
deferrals; and
(ix) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan participants.
(c) Indemnification.  Neither the Board nor the Committee, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under the Company’s articles or bylaws or
any directors’ and officers’ liability insurance coverage which may be in effect
from time to time and/or any indemnification agreement between such individual
and the Company.
 
 
Section 3.  
SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION.  

(a) Shares Issuable.  The maximum number of shares of Stock with respect to
which Awards may be granted under the Plan shall be 9,540,000. For purposes of
this limitation, the shares of Stock underlying any Awards which are forfeited,
cancelled, reacquired by the Company or otherwise terminated (other than by
exercise) shall be added back to the shares of Stock with respect to which
Awards may be granted under the Plan so long as the participants to whom such
Awards had been previously granted received no benefits of ownership of the
underlying shares of Stock to which the Awards related. Subject to such overall
limitation, any type or types of Award may be granted with respect to shares,
including Incentive Stock Options. Shares issued under the Plan may be
authorized but unissued shares or shares reacquired by the Company.
(b) Limitation on Awards.  In no event may any Plan participant be granted
Awards (including Stock Appreciation Rights) with respect to more than
300,000 shares of Stock in any calendar year. The number of shares of Stock
relating to an Award granted to a Plan participant in a calendar year that is
subsequently forfeited, cancelled or otherwise terminated shall continue to
count toward the foregoing limitation in such calendar year.
(c) Changes in Stock.  Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, (ii) the number of Awards that can
be granted to any one individual participant in any calendar year, (iii) the
number and kind of shares or other securities subject to any then outstanding
Awards under the Plan, (iv) the repurchase price, if any, per share subject to
each outstanding Conditioned Stock Award and (v) the price for each share
subject to any then outstanding Stock Options and Stock Appreciation Rights
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options and Stock Appreciation
Rights) as to which such Stock Options and Stock Appreciation Rights remain
exercisable. The Administrator shall also make equitable or proportionate
adjustments in the number of shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event. Notwithstanding the foregoing, no adjustment shall be made
under this Section 3(c) if the Administrator determines that such action could
cause any Award to fail to satisfy the conditions of any applicable exception
from the requirements of Section 409A or otherwise could subject the participant
to the additional tax imposed under Section 409A in respect of an outstanding
Award or constitute a modification, extension or renewal of an Incentive Stock
Option within the meaning of Section 424(h) of the Code. The adjustment by the
Administrator




--------------------------------------------------------------------------------




shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.
(d) Sale Event.  The Administrator may in its discretion accelerate the
exercisability or vesting of all or any portion of outstanding Awards in the
case of a Sale Event. Upon the effective time of the Sale Event, the Plan and
all outstanding Awards granted hereunder shall terminate, unless provision is
made in connection with the Sale Event in the sole discretion of the parties
thereto for the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder). In
the event of such termination, (i) the Administrator shall have the option (in
its sole discretion) to make or provide for a cash payment to the participants
holding Options and Stock Appreciation Rights, in exchange for the cancellation
thereof, in an amount equal to the difference between (A) the sale price
multiplied by the number of shares of Stock subject to outstanding Options and
Stock Appreciation Rights (to the extent then exercisable (after taking into
account any acceleration hereunder) at prices not in excess of the sale price)
and (B) the aggregate exercise price of all such outstanding Options and Stock
Appreciation Rights; or (ii) each participant shall be permitted, within a
specified period of time prior to the consummation of the Sale Event as
determined by the Administrator, to exercise all outstanding Options and Stock
Appreciation Rights held by such participant.
(e) Substitute Awards.  The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who concurrently become employees of the Company or a Subsidiary as
the result of a merger or consolidation of the employing corporation with the
Company or a Subsidiary or the acquisition by the Company or a Subsidiary of
property or stock of the employing corporation. The Administrator may direct
that the substitute awards be granted on such terms and conditions as the
Administrator considers appropriate in the circumstances. The shares which may
be delivered under such substitute awards shall be in addition to the maximum
number of shares provided for in Section 3(a) only to the extent that the
substitute Awards are granted in substitution for awards issued under a plan
approved by the shareholders of the entity which issued such predecessor awards.
 
 
Section 4.  
ELIGIBILITY.  

Awards may be granted to officers or other key employees of the Company or its
Subsidiaries, and to members of the Board and consultants or other persons who
render services to the Company, regardless of whether they are also employees
(“Eligible Persons”).
 
 
Section 5.  
STOCK OPTIONS.  

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. To the extent that any option does not qualify as
an Incentive Stock Option, it shall constitute a Non-Qualified Stock Option.
No Incentive Stock Option shall be granted under the Plan after March 16, 2016.
(a) Grant of Stock Options.  The Administrator in its discretion may grant
Incentive Stock Options only to employees of the Company or any Subsidiary. The
Administrator in its discretion may grant Non-Qualified Stock Options to
Eligible Persons. Stock Options granted pursuant to this Section 5(a) shall be
subject to the following terms and conditions and the terms and conditions of
Section 12 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable.
(i) Exercise Price.  The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall be not less than 100% of Fair
Market Value on the date of grant. If an employee owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation and an Incentive Stock Option is
granted to such employee, the option price shall be not less than 110% of Fair
Market Value on the grant date.
(ii) Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Incentive Stock Option shall be exercisable more than ten
years after the date the option is granted. If an employee owns or is deemed to
own (by reason of the attribution rules of Section 424(d) of the Code) more than
10% of the




--------------------------------------------------------------------------------




combined voting power of all classes of stock of the Company or any Subsidiary
or parent corporation and an Incentive Stock Option is granted to such employee,
the term of such option shall be no more than five years from the date of grant.
(iii) Exercisability; Rights of a Shareholder.  Stock Options shall become
vested and exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator at or after the grant date. The
Administrator may at any time accelerate the exercisability of all or any
portion of any Stock Option. An optionee shall have the rights of a shareholder
only as to shares acquired upon the exercise of a Stock Option and not as to
unexercised Stock Options.
(iv) Method of Exercise.  Stock Options may be exercised in whole or in part, by
delivering written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods:
(A) In cash, by certified or bank check or other instrument acceptable to the
Administrator;
(B) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that are
beneficially owned by the optionee and are not then subject to restrictions
under any Company plan. Such surrendered shares shall be valued at Fair Market
Value on the exercise date. To the extent required to avoid variable accounting
treatment under FAS 123R or other applicable accounting rules, such surrendered
shares shall have been owned by the optionee for at least six months; or
(C) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure.
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the option award agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
(v) Transferability of Options.  No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee or his or her legal representative; provided, however, that the
Administrator may, in the manner established by the Administrator, permit the
transfer, without payment of consideration, of a Non-Qualified Stock Option by
an optionee to a member of the optionee’s immediate family or to a trust or
partnership whose beneficiaries are members of the optionee’s immediate family;
and such transferee shall remain subject to all the terms and conditions
applicable to the option prior to the transfer. For purposes of this provision,
an optionee’s “immediate family” shall mean the holder’s spouse, children and
grandchildren.”
(vi) Annual Limit on Incentive Stock Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Stock with respect
to which incentive stock options granted under this Plan and any other plan of
the Company or its Subsidiaries become exercisable for the first time by an
optionee during any calendar year shall not exceed $100,000.
(vii) Repurchase Right.  The Administrator may in its discretion provide upon
the grant of any Stock Option hereunder that the Company shall have an option to
repurchase upon such terms and conditions as determined by the Administrator all
or any number of shares purchased upon exercise of such Stock Option. The
repurchase price per share payable by the Company shall be such amount or be
determined by such formula as is fixed by the Administrator at the time the
Option for the shares subject to repurchase is granted. In the event the
Administrator shall grant Stock Options subject to the Company’s repurchase
option, the certificates representing the shares purchased pursuant to such
Options shall carry a legend satisfactory to counsel for the Company referring
to the Company’s repurchase option.
(viii) Form of Settlement.  Shares of Stock issued upon exercise of a Stock
Option shall be free of all restrictions under the Plan, except as otherwise
provided in this Plan.




--------------------------------------------------------------------------------




 
 
Section 6.  
CONDITIONED STOCK AWARDS.  

(a) Nature of Conditioned Stock Award.  The Administrator in its discretion may
grant Conditioned Stock Awards to any Eligible Person. A Conditioned Stock Award
is an Award entitling the recipient to acquire, at no cost or for a purchase
price determined by the Administrator, shares of Stock subject to such
restrictions and conditions as the Administrator may determine at the time of
grant (“Conditioned Stock”). Conditions may be based on continuing employment
and/or achievement of pre-established performance goals and objectives.
(b) Acceptance of Award.  A participant who is granted a Conditioned Stock Award
shall have no rights with respect to such Award unless the participant shall
have accepted the Award within 60 days (or such shorter date as the
Administrator may specify) following the award date by making payment to the
Company, if required, by certified or bank check or other instrument or form of
payment acceptable to the Administrator in an amount equal to the specified
purchase price, if any, of the shares covered by the Award and by executing and
delivering to the Company a written instrument that sets forth the terms and
conditions of the Conditioned Stock in such form as the Administrator shall
determine.
(c) Rights as a Shareholder.  Upon complying with Section 6(b) above, a
participant shall have all the rights of a shareholder with respect to the
Conditioned Stock, including voting and dividend rights, subject to
non-transferability restrictions and Company repurchase or forfeiture rights
described in this Section 6 and subject to such other conditions contained in
the written instrument evidencing the Conditioned Award. Unless the
Administrator shall otherwise determine, (i) uncertificated Conditioned Stock
shall be accompanied by a notation on the records of the Company or the transfer
agent to the effect that they are subject to forfeiture until such Conditioned
Stock are vested as provided in Section 6(d) below, and (ii) certificated
Conditioned Stock shall remain in the possession of the Company until such
Conditioned Stock is vested as provided in Section 6(d) below, and the
participant shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.
(d) Restrictions.  Conditioned Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Conditioned Stock Award Agreement. Except as may otherwise be
provided by the Administrator either in the Award Agreement or, subject to
Section 15 below, in writing after the Award Agreement is issued, if any, if a
participant’s employment (or other service relationship) with the Company and
its Subsidiaries terminates for any reason, any Conditioned Stock that has not
vested at the time of termination shall automatically and without any
requirement of notice to such participant from or other
action by or on behalf of, the Company be deemed to have been reacquired by the
Company at its original purchase price (if any) from such participant or such
participant’s legal representative simultaneously with such termination of
employment (or other service relationship), and thereafter shall cease to
represent any ownership of the Company by the participant or rights of the
participant as a shareholder. Following such deemed reacquisition of unvested
Conditioned Stock that are represented by physical certificates, a participant
shall surrender such certificates to the Company upon request without
consideration.
(e) Vesting of Conditioned Stock.  The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Conditioned Stock and the Company’s right of repurchase or forfeiture shall
lapse. Notwithstanding the foregoing, in the event that any such Conditioned
Stock granted to employees shall have a performance-based goal, the restriction
period with respect to such shares shall not be less than one year, and in the
event any such Conditioned Stock granted to employees shall have a time-based
restriction, the total restriction period with respect to such shares shall not
be less than three years; provided, however, that Conditioned Stock with a
time-based restriction may become vested incrementally over such three-year
period. Subsequent to such date or dates and/or the attainment of such
preestablished performance goals, objectives and other conditions, the shares on
which all restrictions have lapsed shall no longer be Conditioned Stock and
shall be deemed “vested.”
(f) Waiver, Deferral and Reinvestment of Dividends.  The written instrument
evidencing the Conditioned Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Conditioned
Stock.
 
 
Section 7.  
UNRESTRICTED STOCK AWARDS.  

(a) Grant or Sale of Unrestricted Stock.  The Administrator in its discretion
may grant (or sell at a purchase price determined by the Administrator which
shall in no event be less than 100% of Fair Market Value) to any Eligible Person
shares of Stock free of any restrictions under the Plan (“Unrestricted Stock”).
Shares of Unrestricted Stock may be granted or sold as described in the
preceding sentence in respect of past services or other valid consideration.
(b) Elections to Receive Unrestricted Stock In Lieu of Compensation.  Upon the
request of an Eligible Person and with the consent of the Administrator, each
Eligible Person may, pursuant to an irrevocable written election delivered to
the




--------------------------------------------------------------------------------




Company no later than the date or dates specified by the Administrator, receive
a portion of the cash compensation otherwise due to him in Unrestricted Stock
(valued at Fair Market Value on the date or dates the cash compensation would
otherwise be paid). Such Unrestricted Stock shall be paid to the Eligible Person
at the same time as the cash compensation would otherwise be paid.
(c) Restrictions on Transfers.  The right to receive unrestricted Stock may not
be sold, assigned, transferred, pledged or otherwise encumbered, other than by
will or the laws of descent and distribution.
 
 
Section 8.  
DEFERRED STOCK AWARDS.  

(a) Nature of Deferred Stock Awards.  The Administrator shall determine the
restrictions and conditions applicable to each Deferred Stock Award at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The grant of a Deferred Stock Award is contingent on the participant
executing the Deferred Stock Award Agreement. The terms and conditions of each
such Award Agreement shall be determined by the Administrator, and such terms
and conditions may differ among individual Awards and participants.
Notwithstanding the foregoing, in the event that any such Deferred Stock Award
granted to employees shall have a performance-based goal, the restriction period
with respect to such Award shall not be less than one year, and in the event any
such Deferred Stock Award granted to employees shall have a time-based
restriction, the total restriction period with respect to such Award shall not
be
less than three years; provided, however, that any Deferred Stock Award with a
time-based restriction may become vested incrementally over such three-year
period. At the end of the deferral period, the Deferred Stock Award, to the
extent vested, shall be settled in the form of shares of Stock.
(b) Election to Receive Deferred Stock Awards in Lieu of Compensation.  The
Administrator may, in its sole discretion, permit a participant to elect to
receive a portion of future cash compensation otherwise due to such participant
in the form of a Deferred Stock Award. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator. Any such future cash
compensation that the participant elects to defer shall be converted to a fixed
number of phantom stock units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the participant if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.
(c) Rights as a Shareholder.  A participant shall have the rights as a
shareholder only as to shares of Stock acquired by the participant upon
settlement of a Deferred Stock Award; provided, however, that the participant
may be credited with Dividend Equivalent Rights with respect to the phantom
stock units underlying his Deferred Stock Award, subject to such terms and
conditions as the Administrator may determine.
(d) Termination.  Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 15 below, in writing after
the Award Agreement is issued, a participant’s right in all Deferred Stock
Awards that have not vested shall automatically terminate upon the participant’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.
(e) Restrictions on Transfer.  No Deferred Stock Award shall be transferable
other than by will or by the laws of descent and distribution.
 
 
Section 9.  
PERFORMANCE SHARE AWARDS.  

(a) Nature of Performance Shares.  A Performance Share Award is an award
entitling the recipient to acquire shares of Stock upon the attainment of
specified performance goals. The Administrator may make Performance Share Awards
independent of or in connection with the granting of any other Award under the
Plan. Performance Share Awards may be granted under the Plan to any Eligible
Person including those who qualify for awards under other performance plans of
the Company. The Administrator in its discretion shall determine whether and to
whom Performance Share Awards shall be made, the performance goals applicable
under each such Award, the periods during which performance is to be measured,
and all other limitations and conditions applicable to the awarded Performance
Shares; provided, however, that the Administrator may rely on the performance
goals and other standards applicable to other performance-based plans of the
Company in setting the standards for Performance Share Awards under the Plan.




--------------------------------------------------------------------------------




(b) Restrictions on Transfer.  Performance Share Awards and all rights with
respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.
(c) Rights as a Shareholder.  A participant receiving a Performance Share Award
shall have the rights of a shareholder only as to shares actually received by
the participant under the Plan and not with respect to shares subject to the
Award but not actually received by the participant. A participant shall be
entitled to receive a stock certificate evidencing the acquisition of shares of
Stock under a Performance Share Award only upon satisfaction of all conditions
specified in the written instrument evidencing the Performance Share Award (or
in a performance plan adopted by the Administrator).
(d) Termination.  Except as may otherwise be provided by the Administrator at
any time prior to termination of employment, a participant’s rights in all
Performance Share Awards shall automatically terminate upon the participant’s
termination of employment by the Company and its Subsidiaries for any reason
(including death, Disability, Normal Retirement and for Cause).
(e) Acceleration, Waiver, Etc.  At any time prior to the participant’s
termination of employment by the Company and its Subsidiaries, the Administrator
may in its sole discretion accelerate, waive or, subject to Section 15, amend
any or all of the goals, restrictions or conditions imposed under any
Performance Share Award.
 
 
Section 10.  
STOCK APPRECIATION RIGHTS.  

(a) Grant of Stock Appreciation Rights.  The Administrator in its discretion may
grant Stock Appreciation Rights to any Eligible Person (i) alone,
(ii) simultaneously with the grant of a Stock Option and in conjunction
therewith or in the alternative thereto or (iii) subsequent to the grant of a
Non-Qualified option and in conjunction therewith or in the alternative thereto.
(b) Exercise Price of Stock Appreciation Rights.  The exercise price per share
of a Stock Appreciation Right granted alone shall be determined by the
Administrator, but shall not be less than 100% of Fair Market Value on the date
of grant of such Stock Appreciation Right. A Stock Appreciation Right granted
simultaneously with or subsequent to the grant of a Stock Option and in
conjunction therewith or in the alternative thereto shall have the same exercise
price as the related Stock Option, shall be transferable only upon the same
terms and conditions as the related Stock Option, and shall be exercisable only
to the same extent as the related Stock Option; provided, however, that a Stock
Appreciation Right, by its terms, shall be exercisable only when the Fair Market
Value per share of Stock exceeds the exercise price per share thereof.
(c) Terms and Conditions.  Upon any exercise of a Stock Appreciation Right, the
number of shares of Stock for which any related Stock Option shall be
exercisable shall be reduced by the number of shares for which the Stock
Appreciation Right shall have been exercised. The number of shares of Stock with
respect to which a Stock Appreciation Right shall be exercisable shall be
reduced upon any exercise of any related Stock Option by the number of shares
for which such Option shall have been exercised. Any Stock Appreciation Right
shall be exercisable upon such additional terms and conditions as may from time
to time be prescribed by the Administrator.
(d) Settlement in Shares.  A Stock Appreciation Right shall entitle the
participant upon exercise thereof to receive from the Company, upon written
request to the Company at its principal offices (the “Request”), a number of
shares of Stock (with or without restrictions as to substantial risk of
forfeiture and transferability, as determined by the Administrator in its sole
discretion), having an aggregate Fair Market Value equal to the product of
(i) the excess of Fair Market Value, on the date of such Request, over the
exercise price per share of Stock specified in such Stock Appreciation Right or
its related Option, multiplied by (ii) the number of shares of Stock for which
such Stock Appreciation Right shall be exercised.
(e) Deemed Exercise.  A Stock Appreciation Right shall be deemed exercised on
the last day of its term, if not otherwise exercised by the holder thereof,
provided that the fair market value of the Stock subject to the Stock
Appreciation Right exceeds the exercise price thereof on such date.
(f) Restrictions on Transfer.  No Stock Appreciation Right shall be transferable
other than by will or by the laws of descent and distribution and all Stock
Appreciation Rights shall be exercisable, during the holder’s lifetime, only by
the holder.
 
 
Section 11.  
DIVIDEND EQUIVALENT RIGHTS.  

(a) Dividend Equivalent Rights.  A Dividend Equivalent Right may be granted
hereunder to any participant as a component of another Award or as a
freestanding award. The terms and conditions of Dividend Equivalent
Rights shall be specified in the Award Agreement. Dividend equivalents credited
to the holder of a Dividend Equivalent Right may be paid currently or may be
deemed to be reinvested in additional shares of Stock, which may thereafter
accrue additional equivalents. Any such reinvestment shall be at Fair Market
Value on the date of reinvestment or such other price as may then




--------------------------------------------------------------------------------




apply under a dividend reinvestment plan sponsored by the Company, if any.
Dividend Equivalent Rights may be settled in cash or shares of Stock or a
combination thereof, in a single installment or installments. A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement, or payment
of, or lapse of restrictions on, such other Award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions as such other Award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.
(b) Termination.  Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 15 below, in writing after
the Award agreement is issued, a participant’s rights in all Dividend Equivalent
Rights or interest equivalents granted as a component of another Award that has
not vested shall automatically terminate upon the participant’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
(c) Restrictions on Transfer.  No Dividend Equivalent Rights shall be
transferable other than by will or by the laws of descent and distribution.
 
 
Section 12.  
TERMINATION OF STOCK OPTIONS AND STOCK APPRECIATION RIGHTS.  

(a) Termination by Death.  If any participant’s employment by or services to the
Company and its Subsidiaries terminates by reason of death, any Stock Option or
Stock Appreciation Right owned by such participant may thereafter be exercised
to the extent exercisable at the date of death, by the legal representative or
legatee of the participant, for a period of two years (or such longer period as
the Administrator shall specify at any time) from the date of death, or until
the expiration of the stated term of the Option or Stock Appreciation Right, if
earlier.
(b) Termination by Reason of Disability or Normal Retirement.
(i) Any Stock Option or Stock Appreciation Right held by a participant whose
employment by or services to the Company and its Subsidiaries has terminated by
reason of Disability may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of one year (or such
longer period as the Administrator shall specify at any time) from the date of
such termination of employment or services, or until the expiration of the
stated term of the Option or Stock Appreciation Right, if earlier.
(ii) Any Stock Option or Stock Appreciation Right held by a participant whose
employment by or services to the Company and its Subsidiaries has terminated by
reason of Normal Retirement may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of 90 days (or such
longer period as the Administrator shall specify at any time) from the date of
such termination of employment or services, or until the expiration of the
stated term of the Option or Stock Appreciation Right, if earlier.
(iii) The Administrator shall have sole authority and discretion to determine
whether a participant’s employment or services has been terminated by reason of
Disability or Normal Retirement.
(iv) Except as otherwise provided by the Administrator at the time of grant, the
death of a participant during a period provided in this Section 12(b) for the
exercise of a Stock Option or Stock Appreciation Right, shall extend such period
for two years from the date of death, subject to termination on the expiration
of the stated term of the Option or Stock Appreciation Right, if earlier.
(c) Termination for Cause.  If any participant’s employment by or services to
the Company and its Subsidiaries has been terminated for Cause, any Stock Option
or Stock Appreciation Right held by such participant
shall immediately terminate and be of no further force and effect; provided,
however, that the Administrator may, in its sole discretion, provide that such
Option or Stock Appreciation Right can be exercised for a period of up to
30 days from the date of termination of employment or services or until the
expiration of the stated term of the Option or Stock Appreciation Right, if
earlier.
(d) Voluntary Termination.  If any participant’s employment by or services to
the Company and its Subsidiaries is voluntarily terminated, any Stock Option or
Stock Appreciation Right held by such participant shall immediately terminate
and be of no further force and effect; provided, however, that the Administrator
may, in its sole discretion, provide that such Option or Stock Appreciation
right can be exercised for a period of up to 90 days from the date of
termination of employment or services or until the expiration of the stated term
of the Option or Stock Appreciation Right, if earlier. The foregoing provisions
shall not apply to grants to directors and the Administrator shall have sole
discretion to determine the length of the post-termination exercise period.




--------------------------------------------------------------------------------




(e) Other Termination.  Unless otherwise determined by the Administrator, if a
participant’s employment by or services to the Company and its Subsidiaries
terminates for any reason other than death, Disability, Normal Retirement,
voluntary termination or for Cause, any Stock Option or Stock Appreciation Right
held by such participant may thereafter be exercised, to the extent it was
exercisable on the date of termination of employment, for 90 days (or such
longer period as the Administrator shall specify at any time) from the date of
termination of employment or services or until the expiration of the stated term
of the Option or Stock Appreciation Right, if earlier.
 
 
Section 13.  
TAX WITHHOLDING.  

(a) Payment by Participant.  Each participant shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of any Federal, state or
local taxes of any kind required by law to be withheld with respect to such
income. The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the participant.
(b) Payment in Shares.  Subject to approval by the Administrator, a participant
may elect to have the Company’s minimum tax withholding obligation satisfied, in
whole or in part, by authorizing the Company to withhold from shares of Stock to
be issued pursuant to an Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
minimum withholding amount due with respect to such Award.
 
 
Section 14.  
TRANSFER, LEAVE OF ABSENCE, ETC.  

For purposes of the Plan, the following events shall not be deemed a termination
of employment:
(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another;
(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.
 
 
Section 15.  
AMENDMENTS AND TERMINATION.  

The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award (or provide substitute Awards at
the same exercise or purchase price) for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. However, no such amendment, unless approved by the shareholders of the
Company, shall be effective if it would (i) cause the Plan to fail to satisfy
the incentive stock option requirements of the Code, (ii) permit the Board or
the Committee to reprice Options or Stock Appreciation Rights granted to
officers and directors of the Company under the Plan without shareholder
approval, (iii) permit the Board or the Committee to grant Non-Qualified Stock
Options or Stock Appreciation Rights under the Plan at less than 100% of the
Fair Market Value on the date of grant of such Non-Qualified Stock Options or
Stock Appreciation Rights, as the case may be, (iv) cause a material increase in
the number of shares authorized under the Plan, (v) cause a material increase in
benefits accruing to participants under the Plan, or (vi) cause a material
increase in the eligible class of recipients under the Plan.
 
 
Section 16.  
STATUS OF PLAN.  

With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the provision of the foregoing sentence.




--------------------------------------------------------------------------------




 
 
Section 17.  
ADDITIONAL CONDITIONS APPLICABLE TO NONQUALIFIED DEFERRED COMPENSATION UNDER
SECTION 409A.  

In the event any Stock Option or Stock Appreciation Right under the Plan is
materially modified and deemed a new grant at a time when the Fair Market Value
exceeds the exercise price, or any other Award is otherwise determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the following additional conditions shall apply
and shall supersede any contrary provisions of this Plan or the terms of any
agreement relating to such 409A Award.
(a) Exercise and Distribution.  Except as provided in Section 17(b) hereof, no
409A Award shall be exercisable or distributable earlier than upon one of the
following:
(i) Specified Time.  A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award.
(ii) Separation from Service.  Separation from service (within the meaning of
Section 409A) by the 409A Award participant; provided, however, that if the 409A
Award participant is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) and any of the Company’s Stock is
publicly traded on an established securities market or otherwise, exercise or
distribution under this Section 17(a)(ii) may not be made before the date that
is six months after the date of separation from service.
(iii) Death.  The date of death of the 409A Award participant.
(iv) Disability.  The date the 409A Award participant becomes disabled (within
the meaning of Section 17(c)(ii) hereof).
(v) Unforeseeable Emergency.  The occurrence of an unforeseeable emergency
(within the meaning of Section 17(c)(iii) hereof), but only if the net value
(after payment of the exercise price) of the number of shares of Stock that
become issuable does not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the participant’s other assets (to the extent such
liquidation would not itself cause severe financial hardship).
(vi) Change in Control Event.  The occurrence of a Change in Control Event
(within the meaning of Section 17(c)(i) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such grant upon a
Change in Control Event or to terminate the Plan or any 409A Award granted
hereunder within 12 months of the Change in Control Event.
(b) No Acceleration.  A 409A Award may not be accelerated or exercised prior to
the time specified in Section 17(a) hereof, except in the case of one of the
following events:
(i) Domestic Relations Order.  The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).
(ii) Conflicts of Interest.  The 409A Award may permit the acceleration of the
exercise or distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).
(iii) Change in Control Event.  The Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within
12 months of the Change in Control Event and cancel the 409A Award for
compensation.
(c) Definitions.  Solely for purposes of this Section 17 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:
(i) “Change in Control Event” means the occurrence of a change in the ownership
of the Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company (as defined in
Section 1.409A-3(g) of the proposed regulations promulgated under Section 409A
by the Department of the Treasury on September 29, 2005 or any subsequent
guidance).
(ii) “Disabled” means a participant who (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a




--------------------------------------------------------------------------------




continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or its Subsidiaries.
(iii) “Unforeseeable Emergency” means a severe financial hardship to the
participant resulting from an illness or accident of the participant, the
participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the participant, loss of the participant’s property due to casualty, or
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant.
 
 
Section 18.  
CHANGE OF CONTROL PROVISIONS.  

(a) Upon the occurrence of a Change of Control as defined in this Section 18:
(i) subject to the provisions of clause (iii) below, after the effective date of
such Change of Control, each holder of an outstanding Stock Option, Conditioned
Stock Award, Performance Share Award or Stock Appreciation Right shall be
entitled, upon exercise of such Award, to receive, in lieu of shares of Stock
(or consideration based upon the Fair Market Value of Stock), shares of such
stock or other securities, cash or
property (or consideration based upon shares of such stock or other securities,
cash or property) as the holders of shares of Stock received in connection with
the Change of Control;
(ii) the Administrator may accelerate the time for exercise of, and waive all
conditions and restrictions on, each unexercised and unexpired Stock Option,
Conditioned Stock Award, Performance Share Award and Stock Appreciation Right,
effective upon a date prior or subsequent to the effective date of such Change
of Control, specified by the Administrator; or
(iii) each outstanding Stock Option, Conditioned Stock Award, Performance Share
Award and Stock Appreciation Right may be cancelled by the Administrator as of
the effective date of any such Change of Control provided that (x) notice of
such cancellation shall be given to each holder of such an Award and (y) each
holder of such an Award shall have the right to exercise such Award to the
extent that the same is then exercisable or, if the Administrator shall have
accelerated the time for exercise of all such unexercised and unexpired Awards,
in full during the 30-day period preceding the effective date of such Change of
Control.
(b) “Change of Control” shall mean the occurrence of any one of the following
events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Act) becomes a “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities; or
(ii) persons who, as of January 1, 1997, constituted the Company’s Board (the
“Incumbent Board”) cease for any reason, including without limitation as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to January 1, 1997 whose election was
approved by, or who was nominated with the approval of, at least a majority of
the directors then comprising the Incumbent Board shall, for purposes of this
Plan, be considered a member of the Incumbent Board; or
(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 65% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities; or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.




--------------------------------------------------------------------------------






 
 
Section 19.  
GENERAL PROVISIONS.  

(a) No Distribution; Compliance with Legal Requirements.  The Administrator may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.
No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange requirements have been
satisfied. The Administrator may require the placing of such stop orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.
(b) Delivery of Stock Certificates.  Stock certificates to participants under
this Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the participant, at the participant’s last known
address on file with the Company. Uncertificated Stock shall be deemed delivered
for all purposes when the Company or a Stock transfer agent of the Company shall
have given to the participant by electronic mail (with proof of receipt) or by
United States mail, addressed to the participant, at the participant’s last
known address on file with the Company, notice of issuance and recorded the
issuance in its records (which may include electronic “book entry” records).
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements. The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.
(c) Other Compensation Arrangements; No Employment Rights.  Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, subject to shareholder approval if such approval
is required; and such arrangements may be either generally applicable or
applicable only in specific cases. The adoption of the Plan or any Award under
the Plan does not confer upon any employee any right to continued employment
with the Company or any Subsidiary.
(d) Trading Policy Restrictions.  Option exercises and other Awards under the
Plan shall be subject to such Company’s insider trading policy and procedures,
as in effect from time to time.
 
 
Section 20.  
EFFECTIVE DATE OF PLAN.  

This amended and restated Plan shall become effective upon approval by the
holders of a majority of the shares of capital stock of the Company present or
represented and entitled to vote at a meeting of shareholders.
 
 
Section 21.  
GOVERNING LAW.  

This Plan shall be governed by, and construed and enforced in accordance with,
the substantive laws of The Commonwealth of Massachusetts without regard to its
principles of conflicts of laws.




